DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 16/953,525 filed November 20, 2020. Claims 2-21 are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 8, 16-17 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (Pre-Grant Publication 2016/0295142) in view of Takahashi (US Patent 8,792,034).
Regarding claim 2 & 8, Yoshida discloses a photoelectric conversion device comprising:
A plurality of pixels (Fig. 1, 100) that each have a photoelectric conversion unit that photoelectrically converts light to generate an electric charge, and output a first signal that is based upon the electric charge generated by the photoelectric conversion unit (Paragraph [0025]).
A comparison unit (104) that compares the first signal with a reference signal (103)(Paragraph [0026]).
A storage unit/memory (107) that stores a signal that is based upon a comparison results of the comparison unit (Paragraph [0026]).

Yoshida does not explicitly disclose a first substrate including the pixels and comparison unit and a second substrate including a storage unit. However Takahashi discloses an imaging device comprising:  
A first substrate (Fig. 2, 80) including a photoelectric conversion device (PD) that generates a signal charge based on light and a second substrate (81) to hold the signal charge transferred from the photoelectric conversion device (Abstract).
Takahashi further discloses a first wiring layer (17) having a first signal lines (M1/M2) for outputting the first signal and that is laminated on the first substrate;
A second wiring layer having a second signal line (M1’/M2’/M3’) electrically connected to the first signal line and that is laminated on the second substrate wherein the first and second wiring layer are provided between the first and second substrate.

It would have been obvious to those having ordinary skill in the at the time of invention to form the first substrate having pixel that have a photoelectric conversion unit to generate an electric charge stacked on a second substrate having a storage unit because it will allow for the imaging device to have a reduced chip size and reduce chip cost (Col. 2, Lines 8-12). Further the first and second wiring layer having signal lines therein will allow the signal generated by the photoelectric conversion device to be transmitted to the second substrate. 

Regarding claim 3, Yoshida further discloses:
The comparison unit (104) is provided for each of the pixels (Fig. 1)

Regarding claim 4, Yoshida further discloses:
The storage unit (107) is provided for the each of the pixels (Fig. 1).

Regarding claims 16, 17, & 19, Yoshida further discloses:
A generation unit that generates image data based upon signal output from the image sensor (Paragraph [0156]).

Allowable Subject Matter
Claims 5-7, 9-15, 18, & 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 is considered allowable because none of the prior art either alone or in combination discloses the comparison unit compares the first signal with the reference signal, and compares a second signal for correcting the first signal with the reference signal, and the storage unit has (i) a first storage unit that stores a signal that is based upon the comparison result between the first signal and the reference signal, and (ii) a second storage unit that stores a signal that is based upon a comparison result between the second signal and the reference signal. Claims 6-7, 9-15, 18, & 20-21 are also considered allowable based on their dependency from claim 5. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818